The court were clearly of opinion, that the now plaintiff was barred by the act of limitations of the 26th March 1785, (2 Dall. St. Laws 282.) Here was no quiet and peaceable possession under his prior settlement within seven years next before bringing this action; no survey was had under his warrant, nor any return under the decision of the Board of Property. A case somewhat similar occurred at Dauphin in Sturgion’s lessee v. Waugh at Nisi Prius in October 1799, wherein the court expressed the same opinion.
Plaintiff nonsuit.